       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States Securities and Exchange
Commission,                                          Case No. 19-cv-918 (PAM/ECW)

                     Plaintiff,

v.                                                                ORDER

Jeffrey C. Mack and Lawrence C. Blaney,

                     Defendants.


       This case is before the Court on Plaintiff’s Motion to Deem Admitted Certain

Requests to Admit the Genuineness of Documents Directed to Defendant Lawrence C.

Blaney (Dkt. 145) and Defendant Lawrence C. Blaney’s Motion to Compel Further

Responses to Requests for Admission (Dkt. 155).

              I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff United States Securities and Exchange Commission (“the SEC”) filed this

action alleging that Defendants violated Sections 17(a)(1)-(3) of the Securities Act,

Sections 10(b) and 13(b)(5) of the Exchange Act, and Exchange Act Rules 10b-5(a)-(c)

and 13b2-1. (Dkt. 1.) In particular, the SEC alleges that Defendants caused Digiliti

Money Group, Inc. (“Digiliti”), a publicly traded company, to surreptitiously enter into

“Side Agreements” with its largest customer that gave the customer the right to cancel

four contracts without payment within specified time periods. (Id. ¶¶ 2-3.) Defendant

Lawrence C. Blaney (“Blaney”) was Digiliti’s Executive Vice President of Sales during

the relevant period. (Id. ¶ 15.) Defendant Jeffrey C. Mack (“Mack”) was Digiliti’s Chief
       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 2 of 21




Executive Officer, President, and Chairman of the Board of Directors from Digiliti’s

formation until his termination in August 2017. (Id. ¶ 14.) The SEC alleges that

Defendants caused Digiliti in various 10-Q and 10-K Forms in 2016 and 2017 to

improperly recognize $1.65 million of revenue from the four contracts and that the

revenue was overstated by more than 19% for the third quarter of 2016, more than 17%

for the year ending December 31, 2016, and more than 24% for the first quarter of 2017.

(Id. ¶¶ 4, 44-53, 79-88, 111-120.) Using financial statements reflecting the allegedly

fraudulently overstated revenue in Forms 10-Q, in amendments to a Form S-1 registration

statement, in press releases, and in a Form 8-K, Digiliti raised at least $7.7 million in a

series of private placements from November 10, 2016 through January 2017 and

approximately $10.5 million in a public offering of Digiliti common stock that closed on

March 10, 2017. (Id. ¶¶ 4, 6, 42-44, 58, 89-91, 111.) The SEC further alleges that this

scheme came to light only after Defendants were terminated and emails about the Side

Agreements were discovered. (Id. ¶ 7.)

       This case is presently before the Court on the parties’ respective motions regarding

requests for admissions.

       In Plaintiff’s Motion to Deem Admitted Certain Requests to Admit the

Genuineness of Documents Directed to Defendant Lawrence C. Blaney (Dkt. 145), the

SEC sought an order deeming admitted all requests in its First, Second, and Third Set of

Requests to Admit the Genuineness of Documents to Blaney, and deeming admitted

Request Nos. 1-6, 9-10, and 12 in the Fourth Set of Requests to Admit the Genuineness

of Documents to Blaney.


                                              2
        CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 3 of 21




        Blaney’s Motion to Compel asserts that his requests for admission to the SEC

targeted mainly the contentions in the Complaint from September 1, 2016 to the present,

the same period as the conduct alleged in the Complaint. (Dkt. 156 at 3-4.) As part of

his Motion, Blaney asks the Court for an order requiring the SEC to amend its responses

to remove improper objections: objections that the requests for admission lack specificity

or are vague and ambiguous; objections relating to the fact that Blaney asserted his Fifth

Amendment rights; objections as to relevance; and objections relating to requests

involving Digiliti’s alleged Chief Financial Officer (“CFO”) Bryan Meier. (See generally

id.)

        At the hearing on the Motions, the Court, given the representations of the parties,

ordered them to conduct an additional meet and confer with respect to these motions and

to report back to the Court by August 19, 2020 as to what disputes remained. (Dkt. 173;

Dkt. 195 at 64-70.)

        On August 17, 2020, Blaney served Supplemental Responses to the Third and

Fourth Sets of Requests to Admit the Genuineness of Documents Directed to Defendant

Lawrence C. Blaney. (Dkts. 197-1, 197-2.)

        On August 19, 2020, the parties submitted a joint letter regarding the ordered meet

and confer. (Dkt. 197.) As to the SEC’s Motion, disputes remain as to Request Nos. 1-

17 in Plaintiff’s Third Set of Requests to Admit Genuineness of Documents to Defendant

Blaney (Dkt. 148-3) and Request Nos. 1-6, 9-10, and 12 in Plaintiff’s Fourth Set of

Requests to Admit Genuineness of Documents to Defendant Blaney (Dkt. 148-4). (Dkt.

197.)


                                              3
        CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 4 of 21




        No disputes remain with respect to First and Second Sets of Requests for

Admissions (see generally Dkt. 195; Dkt. 197), and therefore, Plaintiff’s Motion to Deem

Admitted Certain Requests to Admit the Genuineness of Documents Directed to

Defendant Lawrence C. Blaney as to the First and Seconds Set of Requests is denied as

moot.

        In addition, the parties reached no resolution with respect to Blaney’s Motion to

Compel. (Dkt. 197 at 4-8.)

        The Court will proceed with respect to the remaining outstanding disputes in both

Motions.

                                    II.    ANALYSIS

A.      Plaintiff’s Motion to Deem Admitted Certain Requests to Admit the
        Genuineness of Documents

        The requests at issue in the Third and Fourth Sets of Requests for Admissions deal

with Digiliti-related emails that Blaney forwarded from his Digiliti work email address

lblaney@digilitimoney.com or his lblaney@cachetfinancial.com email account to his

personal email address, blaneylarry@gmail.com. The requests for admissions ask Blaney

to admit the genuineness not only of the emails to himself, but also the genuineness of

certain emails within the email chain, as well as any attachments. (Dkts. 148-3, 148-4.)

The documents at issue were attached as exhibits to the requests for admissions and were

comprised of emails from Blaney forwarding other emails to himself, which in some

cases included emails to which he was not a party, but were forwarded to him, and in

some cases contained attachments. (Id.)



                                             4
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 5 of 21




       Initially, Blaney responded to these requests for admissions by admitting that the

emails from himself to himself were emails, but otherwise asserting that the “document

otherwise speaks for itself and Mr. Blaney denies any inaccurate or incomplete

description or characterization of the document.” (Id.) As stated previously, Blaney

provided supplemental responses to the requests for admissions after the hearing on the

present Motions and the parties’ subsequent meet and confer. In his supplemental

responses, Blaney, instead of admitting that the emails were “emails,” asserted that the

documents were a “genuine copy” of the email from one of his email addresses to another

of his email addresses with one or more attachments (to the extent applicable). (Id.)

       The SEC takes issue with the supplementation, arguing that “Blaney is still

admitting only that he sent something to himself. He continues to refuse to admit the

genuineness of the entire email that the SEC attached to the requests to admit

genuineness of documents.” (Dkt. 197 at 1.) The SEC objects to the fact that Blaney

does not admit to the genuineness of the underlying emails he forwarded or their

attachments. (Dkt. 197 at 2.) Blaney’s response to the Government’s position was as

follows:

       Defendant Blaney also served amended responses to sets 3 and 4 on August
       17, 2020. In accordance with the guidance from the Court, Defendant
       Blaney amended every response to clarify that he admits the genuineness of
       the documents, but not the SEC’s characterization or description of the
       documents, which as discussed at the August 5, 2020 hearing, are often
       inaccurate or incomplete. As the Court can see from the amended
       responses quoted by the SEC above, Defendant Blaney has admitted that
       every email is genuine. The rest of the SEC’s arguments above merely
       rehash the same arguments made in its brief and at the hearing that
       Defendant Blaney should be required to adopt the SEC’s chosen description
       of the document. Respectfully, Defendant Blaney has no such obligation.


                                             5
       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 6 of 21




(Dkt. 197 at 3.)

       Rule 36 of the Federal Rules of Civil Procedure Provides:

       A party may serve on any other party a written request to admit, for
       purposes of the pending action only, the truth of any matters within the
       scope of Rule 26(b)(1) relating to:

       (A)    facts, the application of law to fact, or opinions about either; and

       (B)    the genuineness of any described documents.

Fed. R. Civ. P. 36(a)(1) (emphasis added). “[T]he “purpose of Rule 36 is to remove

uncontested issues and to prevent delay.” Am. Petro, Inc. v. Shurtleff, 159 F.R.D. 35, 38

(D. Minn. 1994) (citation omitted); see also Sobolik, Tr. for Sobolik v. Briggs & Stratton

Corp., No. CV 09-1785 (JRT/RLE), 2010 WL 11640189, at *3 (D. Minn. July 2, 2010).

(“The quintessential function of Requests for Admissions is to allow the narrowing of

issues, to permit facilitation in presenting cases to the factfinder and, at a minimum, to

provide notification as to those facts, or opinions, that remain in dispute.”).

       Rule 36 also provides:

       On finding that an answer does not comply with this rule, the court may
       order either that the matter is admitted or that an amended answer be
       served. The court may defer its final decision until a pretrial conference or
       a specified time before trial. Rule 37(a)(5) applies to an award of expenses.

Fed. R. Civ. P. 36(a)(6).

       Here, the SEC asks in both the Third and Fourth Sets of Requests for Admissions

that Blaney do the following: “You are requested to admit the genuineness of the

following described and attached documents[.]” (Dkt. 143-3; Dkt. 143-4.) According to

the SEC, the purpose of these requests is to authenticate emails and other documents that


                                              6
       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 7 of 21




Blaney authored or received. (Dkt. 146 at 2.) By its own plain language, Rule 36

“expressly provides for the use of requests for admission to obtain an admission of the

authenticity of a document.” LeMond Cycling, Inc. v. Trek Bicycle Corp., No. CV 08-

1010 (RHK/JSM), 2009 WL 10678176, at *2 (D. Minn. Nov. 30, 2009) (citing Fed. R.

Civ. P. 36(a)(1)(B)).

       The authentication requirement for admissible documents is satisfied if the

proponent produces evidence “sufficient to support a finding that the item is what the

proponent claims it is.” Fed. R. Evid. 901(a). “To authenticate a document, the

proponent need only prove a rational basis for the claim that the document is what the

proponent asserts it to be.” United States v. Long, 857 F.2d 436, 442 (8th Cir. 1988)

(citations omitted). The authentication requirement of Fed. R. Evid. 901 is satisfied when

a party or their counsel concede the genuineness of a document. See Resolution Tr. Corp.

v. Eason, 17 F.3d 1126, 1131 (8th Cir. 1994) (“First, RTC’s authentication objection

lacks merit. Counsel for RTC conceded the genuineness of these two exhibits, satisfying

the authentication requirement of Fed. R. Evid. 901.”).

       Given Blaney’s supplemental responses that the emails he forwarded between his

email accounts and attachments are genuine, the Court concludes that he has admitted to

the authenticity of the emails and attachments for the purposes of Rule 901. While he

does not specifically admit to the authenticity of some of the underlying emails in the

email chains he forwarded in several of the Requests for which the SEC seeks

authentication (see, e.g., Dkt. 197-1, Request Nos. 1-17; Dkt. 197-2, Request Nos. 1, 4, 5,

6, ), the Court concludes that by admitting the authenticity of the emails Blaney


                                             7
       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 8 of 21




forwarded to himself, that authentication extends to any underlying emails in the same

chain for which the SEC specifically seeks authentication. The Court makes this finding

given Blaney’s authentication of the entire email chain and on the fact that Blaney was a

recipient or sender of the majority of the underlying emails in the chains at issue.

Further, had Blaney sought to challenge the authentication of emails or legitimately could

not make a valid determination as to their authenticity, then he should have so stated.

Hiding behind the statement that a document speaks for itself is not a valid objection for

the purposes of requests for admissions, as it evades the actual request, which pertains to

the genuineness of the described documents, and does not state in detail why Blaney

could not truthfully admit or deny the request. See Simmons v. JP Morgan Chase Bank,

N.A., No. 8:10-CV-00178-LSC, 2010 WL 4273177, at *3-4 (D. Neb. Oct. 21, 2010); see

also Iron Workers Local No. 60 Annuity Pension Fund v. Solvay Iron Works, Inc., No.

515CV0054BKSDEP, 2017 WL 1458772, at *4 (N.D.N.Y. Apr. 24, 2017); Little

Hocking Water Ass’n, Inc. v. E.I. Du Pont de Nemours & Co., No. 09-CV-1081, 2013

WL 1791083, at *6 (S.D. Ohio Apr. 26, 2013) (“This Court had concluded—as have

other courts—that it is generally impermissible to merely state, in response to a request to

admit, that a document ‘speaks for itself.’”) (citations omitted); FDIC v. Halpern, 271

F.R.D. 191, 195 (D. Nev. 2010) (concluding that the FDIC’s responses that reference

documents “contain[ing] language consistent with the requested proposition . . . speak for

themselves . . . are . . . evasive because they do not fairly respond to the substance of the

matters that Defendants request to be admitted”).

       To the extent that it is Blaney’s position that he should not have to admit emails


                                              8
       CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 9 of 21




not authored by him in the email chain he forwarded, the Court rejects any such assertion.

Being asked to admit the authenticity of documents a party did not author does not

necessarily provide a basis for refusing to admit authenticity, especially since Blaney in

many cases was a recipient of the emails at issue. Again, the Court makes this ruling

based on Rule 36’s requirement that the responding party make a reasonable inquiry and

because Blaney has not stated that he cannot admit or deny the Requests at issue. See

Iron Workers Local No. 60 Annuity Pension Fund, 2017 WL 1458772, at *4 (“The fact

that they are being asked to admit the authenticity of documents they did not author does

not necessarily provide a basis for refusing to admit authenticity because Rule 36 requires

the responding party to make a reasonable inquiry, a reasonable effort, to secure

information that is readily obtainable from persons and documents within the responding

party’s relative control to state fully those efforts.”) (quotation marks and citation

omitted).

       Therefore, the Court concludes that to the extent that the SEC specifically seeks

authentication of emails included in the emails Blaney forwarded to himself and the

related attachments, the authenticity of those emails and attachments as part of the Third

and Fourth Sets of Requests for Admissions is also deemed admitted. However, this

ruling does not go to what any of these documents ultimately stand for or mean, as that is

an issue ultimately reserved to the factfinder to the extent that the documents are admitted

into evidence in this matter. This ruling only extends to authentication.

B.     Blaney’s Motion to Compel Further Responses to Requests for Admission

       As set forth previously, the thrust of Blaney’s Motion to Compel is a request for


                                              9
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 10 of 21




an order requiring the SEC to amend its Responses to remove objections, specifically

objections that the requests lack specificity or are vague and ambiguous; objections

relating to the fact that Blaney asserted his Fifth Amendment rights; objections as to

relevance; and objections relating to requests involving alleged Digiliti CFO Meier.

(Dkt. 156 at 10-24.)

       1.     Request Nos. 3-5, 11-14, 16-24, 26, and 37

       Save for the majority of Blaney’s requests for admissions pertaining to Meier, the

SEC not only asserted objections as to Request Nos. 3-5, 11-14, 16-24, 26, and 37, but

also denied each of these requests. (Dkt. 157-2 at 4-14, 18.)

       At the hearing, counsel for the SEC represented that even if the Court were to

strike its objections, including those related to privilege, its denials of the requests would

remain unchanged:

       THE COURT: Okay. I have a bigger-picture question for the SEC. Would
       your responses to any of these requests for admission change if I overruled
       all of your objections?

       MS. HUTTON: Your Honor, we have looked at them, and, no.

       THE COURT: Okay.

       MS. HUTTON: Our -- no, our denials would not change.

       THE COURT: Okay. And I do want to also double-check, are you
       withholding any information or would your responses change if the
       objections based on the privileges was overruled?

       MS. HUTTON: They would not change.

(Dkt. 195 at 58-59.)

       The Court must accept the SEC’s representations as to its denial of Request Nos.


                                              10
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 11 of 21




3-5, 11-14, 16-24, 26, and 37 at face value. See Marquette Bus. Credit, Inc. v. Gleason,

No. 14-CV-354 (MJD/LIB), 2015 WL 12776599, at *6 (D. Minn. Jan. 30, 2015) (quoting

Marvin Lumber & Cedar Co. v. PPG Indus., Inc., 168 F.R.D. 641, 643 n.1 (D. Minn.

1996)) (“[T]he Court cannot compel a ‘different’ answer, simply because Plaintiff is

unsatisfied with Gleason’s denials. The Court must accept Gleason’s representations at

face value, as the Court ‘ha[s] no means to test the veracity of such avowals, other than to

appropriately sanction a recalcitrant party for failing to responsibly honor its discovery

obligations.’”) While Blaney seeks a “clean admission or a clean denial” (Dkt. 195 at

53), the Court finds no meaningful distinction based on the asserted objections given the

SEC’s representations at the hearing that its denials would not change even if this Court

were to strike the objections.

       For these reasons, the Court denies Blaney’s Motion to Compel with respect to

Request Nos. 3-5, 11-14, 16-24, 26, and 37.

       2.     Request Nos. 29-36: Request for Admissions Related to Meier

       As his motion pertains to requests for admission regarding Meier, Blaney argues

that the SEC’s objection that Meier is not a defendant in this case is not a proper

objection, as the SEC conducted an investigation that included obtaining sworn testimony

from several witnesses, including Meier, as well as the collection of over 7.5 million

documents, which led the SEC to file a Complaint, thereby allowing the SEC to admit or

deny the facts relating to its claims based on what it learned during the investigation.

(Dkt. 156 at 18.) According to Blaney, if the SEC does not know because it did not seek

to learn these facts, or tried but was unsuccessful, it can respond and include that


                                             11
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 12 of 21




qualification, but it is not excused from responding altogether just because the facts relate

to someone or something that is not a defendant or “an employee or agent of the SEC or

otherwise under its control.” (Id.)

       The SEC argues that Blaney’s requests regarding Meier reflect Blaney’s confusion

about both the SEC’s claims against him and how financial statements are made, as the

SEC alleges that Blaney deliberately concealed the existence of Side Agreements, which

in turn caused Digiliti to fool the investing public with phony revenue figures, making the

requests irrelevant. (Dkt. 164 at 4-7.) The SEC also asserts that because the interests of

Meier as a third party, who is not under its control, do not align with the SEC and deal

with disputed issues regarding Blaney’s alleged actions, the SEC has no obligation to

answer the Meier requests, especially where Blaney essentially asks the SEC to admit

facts that Meier never admitted. (Id. at 7-12.)

       The relevant requests for admissions and the SEC’s responses are as follows:

       29.   Admit that, as Chief Financial Officer, MEIER’s duties included
       supervising the revenue recognition process at DIGILITI.

       RESPONSE: The SEC objects to “supervising the revenue recognition
       process” as vague and ambiguous in this request. The SEC also objects
       because this request lacks specificity. The SEC objects to this request as
       being beyond the scope of discovery pursuant to Federal Rule of Civil
       Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
       defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
       the extent that it seeks information protected by the attorney-client
       privilege, law enforcement privilege, deliberative process privilege, and/or
       work product privilege. The SEC objects because this request seeks an
       admission regarding Mr. Meier “supervising the revenue recognition
       process,” which is vague and ambiguous and if answerable would be within
       Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not an
       employee or agent of the SEC or otherwise under its control. After
       reasonable inquiry, the SEC lacks sufficient information to enable it to


                                             12
CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 13 of 21




admit or deny.

30.  Admit that MEIER’s duties included supervising the creation of
DIGILITI’s financial statements.

RESPONSE: The SEC objects to “supervising the creation of Digiliti’s
financial statements” as vague and ambiguous in this request. The SEC also
objects because this request lacks specificity. The SEC objects to this
request as being beyond the scope of discovery pursuant to Federal Rule of
Civil Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or
Blaney’s defenses. Mr. Meier is not a defendant in this lawsuit. The SEC
objects to the extent that it seeks information protected by the attorney-
client privilege, law enforcement privilege, deliberative process privilege,
and/or work product privilege. The SEC objects because this request seeks
an admission regarding Mr. Meier “supervising the creation of Digiliti’s
financial statements,” which is vague and ambiguous and if answerable
would be within Mr. Meier’s personal knowledge, not the SEC’s. Mr.
Meier is not an employee or agent of the SEC or otherwise under its
control. After reasonable inquiry, the SEC lacks sufficient information to
enable it to admit or deny.

31.   Admit that MEIER’s duties included reviewing DIGILITI’s financial
statements.

RESPONSE: The SEC objects to “reviewing DIGILITI’s financial
statements” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. Mr. Meier is not a
defendant in this lawsuit. [sic] The SEC objects to the extent that it seeks
information protected by the attorney-client privilege, law enforcement
privilege, deliberative process privilege, and/or work product privilege.
The SEC objects because this request seeks an admission regarding Mr.
Meier “reviewing DIGILITI’s financial statements” which is vague and
ambiguous and if answerable would be within Mr. Meier’s personal
knowledge, not the SEC’s. Mr. Meier is not an employee or agent of the
SEC or otherwise under its control. After reasonable inquiry, the SEC
lacks sufficient information to enable it to admit or deny.

32.    Admit that MEIER approved DIGILITI’s financial statements.

RESPONSE: The SEC objects to “approved DIGILITI’s financial


                                     13
CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 14 of 21




statements” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
the extent that it seeks information protected by the attorney-client
privilege, law enforcement privilege, deliberative process privilege, and/or
work product privilege. The SEC objects because this request seeks an
admission regarding Mr. Meier having “approved DIGILITI’s financial
statements” which is vague and ambiguous and if answerable would be
within Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not
an employee or agent of the SEC or otherwise under its control. After
reasonable inquiry, the SEC lacks sufficient information to enable it to
admit or deny.

33.    Admit that MEIER disseminated DIGILITI’s financial statements.

RESPONSE: The SEC objects to “disseminated DIGILITI’s financial
statements” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
the extent that it seeks information protected by the attorney-client
privilege, law enforcement privilege, deliberative process privilege, and/or
work product privilege. The SEC objects because this request seeks an
admission regarding Mr. Meier having “disseminated Digiliti’s financial
statements” which is vague and ambiguous and if answerable would be
within Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not
an employee or agent of the SEC or otherwise under its control. After
reasonable inquiry, the SEC lacks sufficient information to enable it to
admit or deny.

34.    Admit that MEIER reviewed DIGILITI’s public SEC filings.

RESPONSE: The SEC objects to “reviewed DIGILITI’s public SEC
filings” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
the extent that it seeks information protected by the attorney-client
privilege, law enforcement privilege, deliberative process privilege, and/or


                                     14
CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 15 of 21




work product privilege. The SEC objects because this request seeks an
admission regarding Mr. Meier having “reviewed Digiliti’s public SEC
filings” which is vague and ambiguous and if answerable would be within
Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not an
employee or agent of the SEC or otherwise under its control. After
reasonable inquiry, the SEC lacks sufficient information to enable it to
admit or deny.

35.    Admit that MEIER approved DIGILITI’s public SEC filings.

RESPONSE: The SEC objects to “approved DIGILITI’s public SEC
filings” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
the extent that it seeks information protected by the attorney-client
privilege, law enforcement privilege, deliberative process privilege, and/or
work product privilege. The SEC objects because this request seeks an
admission regarding Mr. Meier having “approved Digiliti’s public SEC
filings” which is vague and ambiguous and if answerable would be within
Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not an
employee or agent of the SEC or otherwise under its control. After
reasonable inquiry, the SEC lacks sufficient information to enable it to
admit or deny.

36.    Admit that MEIER disseminated DIGILITI’s public SEC filings.

RESPONSE: The SEC objects to “disseminated DIGILITI’s public SEC
filings” as vague and ambiguous in this request. The SEC also objects
because this request lacks specificity. The SEC objects to this request as
being beyond the scope of discovery pursuant to Federal Rule of Civil
Procedure 26(b)(1) in that it is not relevant to the SEC’s claims or Blaney’s
defenses. Mr. Meier is not a defendant in this lawsuit. The SEC objects to
the extent that it seeks information protected by the attorney-client
privilege, law enforcement privilege, deliberative process privilege, and/or
work product privilege. The SEC objects because this request seeks an
admission regarding Mr. Meier having “disseminated DIGILITI’s public
SEC filings” which is vague and ambiguous and if answerable would be
within Mr. Meier’s personal knowledge, not the SEC’s. Mr. Meier is not
an employee or agent of the SEC or otherwise under its control. After
reasonable inquiry, the SEC lacks sufficient information to enable it to
admit or deny.


                                     15
CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 16 of 21
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 17 of 21




(See Dkt. 157-1.)

       These requests go to the core issues in this matter in that Blaney appears (as part

of his defense) to be attempting to elicit admissions that could theoretically take the fault

of the alleged illegal activities at issue and place it at the feet of Meier. In that sense, the

requests for admission are relevant under Rule 26, which provides that “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1).

However, “requests for admission are not to be employed as a means ‘to establish facts

which are obviously in dispute or to answer questions of law.’” Bos. Sci. Scimed, Inc. v.

ev3, Inc., No. CV 05-651 (JNE/JSM), 2007 WL 9734949, at *6 (D. Minn. June 15, 2007)

(quoting Lakehead Pipe Line Co., Inc. v. American Home Assurance Co., 177 F.R.D.

454, 458 (D. Minn. 1997), quoting Kosta v. Connolly, 709 F. Supp. 592, 594 (E.D. Pa.

1989)); see also InCompass IT, Inc. v. Dell Inc., No. CV 11-0629 (PJS/JJG), 2012 WL

13027072, at *3 (D. Minn. June 29, 2012) (“However, requests for admission are not to

be employed as a means to establish facts which are obviously in dispute or to answer

questions of law.”) (quotation marks and citations omitted).

       Further, under Rule 36, “‘a party “may assert lack of knowledge or information as

a reason for failing to admit or deny only if the party states that it has made reasonable

inquiry and that the information it knows or can readily obtain is insufficient to enable it

to admit or deny.”’” Orbital ATK, Inc. v. Heckler & Koch GmbH, No. CV 17-250

(DSD/FLN), 2018 WL 1353231, at *3 (D. Minn. Jan. 11, 2018) (quoting Activated

Carbon-Based Hunting Clothing Mktg. & Sales Practices Litig., No. 09-MD-2059


                                               17
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 18 of 21




(RHK/JJK), 2009 WL 10659390, at *3 (D. Minn. Sept. 22, 2009)., quoting Fed. R. Civ.

P. 36(a)(4)). “A ‘[r]easonable inquiry is limited to persons and documents within the

responding party’s control . . . .’” Petro v. Jones, No. CIV. 11-151-GFVT, 2014 WL

970113, at *3 (E.D. Ky. Mar. 12, 2014) (citation omitted). In addition, Rule 36 does not

require a party to provide with specificity what steps it has taken in conducting its

reasonable inquiry. See Orbital ATK, Inc., 2018 WL 1353231, at *3.

       While Blaney argues that the “SEC already has obtained the necessary documents

and information from Mr. Meier, Digiliti and others and must review these materials

already in its possession to respond to the Requests” (Dkt. 156 at 19), the SEC, by virtue

of its assertion that it has conducted a “reasonable inquiry,” has met its obligations under

Rule 36. In his supporting memorandum, Blaney pointed to the testimony of Meier as

evidence that would allow the SEC to admit the requests at issue without identifying the

portions of his testimony that would give the SEC the ability to admit or deny the various

requests. (Id. at 18.) However, during the hearing, Blaney’s counsel admitted that there

was nothing in the record where Meier had provided “clear testimony” as to the topics

addressed by the requests for admissions at issue. (Dkt. No. 195 at 49.)

       In a post-hearing meet and confer letter, Blaney provided the following example

that he claims would allow the SEC to admit or deny Request No. 35:

       Defendant Blaney’s counsel directed the SEC to some of the specific
       portions of Mr. Meier’s testimony where he had, in fact, testified as to these
       very facts.

       As but just one example, when discussing Digiliti’s Forms 10-Q and 10-K,
       Mr. Meier testified as follows:



                                             18
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 19 of 21




              Mr. Heston: You approved the, then you approved the reports that
              were filed with the SEC?

              Mr. Meier: Yes.

(Dkt. 197 at 4-5.)

       However, the SEC accused Blaney of failing to provide the Court with the

entire relevant portion of Meier’s testimony:

       The fuller quote from what was cited by Blaney is:

              Q. Who filed the reports with the SEC? Forms 10-K, 10-Q?

              A. Do you mean, did we use a third-party, M2, M2, I can’t
              remember, they changed their name, but it’s M2. That’s who, who
              had garaged that for us.

              Q Okay, who was in charge of filing those reports with the SEC?

              A It was my responsibility, but it was the SEC manager who kind of,
              we, I said, okay, looks good, and he would call down and say file.

              Q You approved the, then you approved the reports that were filed
              with the SEC?

              A Yes.

(Dkt. 197 at 7.)

       The SEC contends that the Meier testimony quoted by Blaney was limited to 10-

Ks and 10-Qs and was in the context of Meier giving approval to Digiliti’s SEC manager

to file the 10-Qs and 10-Ks. The SEC noted that “public SEC filings” in Request 35 was

not defined nor limited to certain filings nor limited to only 10-Ks or 10-Qs. (Id.) The

SEC also noted that Blaney ignored additional testimony where Meier testified that he

did not file a Form 10-Q or 10-K without Lurie or Mack’s approval. (Id. at 6.)



                                            19
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 20 of 21




       Courts within this District have rejected requiring a party to comb through

testimony transcripts to determine whether they can admit or deny a request for

admission:

       [T]he form of these requests attempts to apprehend whether Defendants
       agree or disagree that, in fact, the doctors stated certain things in their
       depositions. These types of requests are appropriate when the request
       “quotes directly from a document, and asks the opposing party to admit that
       the documents contain those statements.” Guinan, 2008 WL 938874, at *5.
       However, it is impossible for the Court to ascertain whether the requests
       quote directly from the depositions. Plaintiffs have not submitted to the
       Court any deposition transcript or provided any line or page reference to
       such depositions on which the Court could rely to evaluate whether
       Defendants’ responses were inappropriate. Nor did Plaintiff provide such
       reference to Defendants; Defendants were thus left with the task of
       searching the transcripts to uncover any quoted material. Under such
       circumstances, it would be unduly burdensome for a responding party to
       comb a deposition transcript to provide agreement or disagreement with the
       proposition that the deponent indeed made the statements alleged. There is
       a lesser burden on the requesting party to so identify any quoted material.
       In fact, the requesting party has the incentive that providing accurate
       referencing information to the opposing party could further expedite pretrial
       matters, a goal which must be the very purpose of propounding requests for
       admissions.

Kaplan v. Mayo Clinic, No. CV 07-3630 (JRT/JJK), 2008 WL 11327401, at *4 (D. Minn.

Nov. 7, 2008). Along the same lines, “a party cannot be forced to admit or deny facts

testified to by a third party witness as to which the responding party has no personal

knowledge.” U.S. ex rel. Englund v. Los Angeles Cty., 235 F.R.D. 675, 685 (E.D. Cal.

2006) (citations omitted); see also T. Rowe Price Small-Cap Fund, Inc. v. Oppenheimer

& Co., 174 F.R.D. 38, 46 (S.D.N.Y. 1997) (“Here, too, I must agree with Oppenheimer’s

position. Simply because a former Bank employee testifies at his deposition about what

he believed at some time in the past, Oppenheimer need not admit to that person’s state



                                            20
      CASE 0:19-cv-00918-PAM-ECW Doc. 210 Filed 10/23/20 Page 21 of 21




of mind, particularly when it views the witness as having interests adverse to it. Indeed, I

do not believe that requests of this nature in any way serve the goals of Rule 36.”). While

Blaney could propound requests that ask the SEC to admit that Meier testified as to a

specific portion of his testimony, the current requests ask the SEC to interpret not only

Blaney’s vague requests, but also to interpret how a non-party’s testimony—not under its

control—bears on issues in dispute between the parties. This is not the proper role of

requests for admissions under Rule 36.

       For all of these reasons, the Court denies Blaney’s motion to compel.

                                      III.   ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Plaintiff’s Motion to Deem Admitted Certain Requests to Admit the

              Genuineness of Documents Directed to Defendant Lawrence C. Blaney

              (Dkt. 145) is DENIED in part as moot with respect to the First and Second

              Requests for Admissions and GRANTED to the extent consistent with

              Section II.A of this Order.

       2.     Defendant Lawrence C. Blaney’s Motion to Compel Further Responses to

              Requests for Admission (Dkt. 155) is DENIED.



DATED: October 23, 2020                           s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




                                             21
